DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on June 21, 2022 in response to Non-Final Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2019, March 31, 2022, and  June 21, 2022 were filed after the mailing date of the application 16/296308 on March 08, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Baron on 4 August 2022.
The application has been amended as follows: 

Examiner amends claims 1, 3, 10, 12, 19, and 21 as follows:

1. A method comprising:
receiving, by a secure interface control of a computer system, a request from a secure entity to establish shared access to a page of memory;
determining, by the secure interface control, whether the page is currently identified as secure with a secure storage protection indicator being set and the page registered to a secure domain of the secure entity;
registering, by the secure interface control, the page to the secure domain as shared based on determining that the page was identified as secure and registered to the secure domain of the secure entity;
enabling, by the secure interface control, a non-secure entity of the computer system to access the page 
verifying, by the secure interface control, that the secure storage protection indicator of the page is clear prior to allowing the non-secure entity to access the page; and
	providing, by the secure interface control, the secure entity of the secure domain with access to the page absent a check of the secure storage protection indicator of the page.

3. (Cancelled)

10. A system comprising: a memory; and
a secure interface control of a processing unit configured to perform a plurality of operations comprising:
receiving a request from a secure entity to establish shared access to a page of
the memory;
determining whether the page is currently identified as secure with a secure storage protection indicator being set and the page registered to a secure domain of the secure entity;

registering the page to the secure domain as shared based on determining that the page was identified as secure and registered to the secure domain of the secure entity;
enabling a non-secure entity to access the page
verifying that the secure storage protection indicator of the page is clear prior to allowing the non-secure entity to access the page; and
	providing the secure entity of the secure domain with access to the page absent a check of the secure storage protection indicator of the page.

12. (Cancelled)

19.  A computer program product comprising a computer readable storage medium, the computer readable storage medium comprising computer executable instructions, which when executed by a secure interface control of a processing unit causes the processing unit to perform a method comprising:
receiving a request from a secure entity of a computer system to establish shared access to a page of memory;
determining whether the page is currently identified as secure with a secure storage protection indicator being set and the page registered to a secure domain of the secure entity;
registering the page to the secure domain as shared based on determining that the page was identified as secure and registered to the secure domain of the secure entity;
enabling a non-secure entity of the computer system to access the page
verifying that the secure storage protection indicator of the page is clear prior to allowing the non-secure entity to access the page; and
	providing the secure entity of the secure domain with access to the page absent a check of the secure storage protection indicator of the page.

21. (Cancelled)
Allowable Subject Matter

Claims 1-2, 4-11, 13-20, and 22-25 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10 and 19:
The primary prior art applied in the Non-Final Office action Kaplan et al. (U.S. 2018/0189190 A1) discloses:
“…When any one of these checks fails, i.e., the information from the entry in the reverse map table does not agree with the information from the table walk and/or the information in the reverse map table indicates that the virtual machine does not have access, the table walker determines that the virtual machine does not have access to the page (step 1106). When the acquired information indicates that the virtual machine has access to the page (step 1104), the table walker determines if the information from the entry indicates that the page has been validated (step 1108). For example, the table walker can determine if the validated indicator from the acquired information is set to a specified value, such as 1, indicating that the page has been validated. When the page has not been validated, the table walker determines that the virtual machine does not have access to the page (step 1106). In other words, if the information from the entry in reverse map table 228 indicates that the virtual machine has not marked the page as validated, the table walker determines that the virtual machine does not have access to the page…” (Para 0131-0132).


A newly found prior art Ferguson et al. (U.S. 2016/0357988 A1) discloses:
…. one or more memory pages of the virtual memory space are made inaccessible to one or more trust levels having a relatively lower trust level than a launching trust level that is used by a virtual secure mode loader to load the virtual secure mode image. A target virtual trust level is also enabled on a launching virtual processor for the virtual machine that is higher than the launching trust level” (Abstract). 

Another newly found prior art Hong et al. (U.S. 2018/0129525 A1) discloses:	“…controls hardware accesses requested by the normal virtual machine group and the privilege virtual machine group, and the processor is further configured to execute a normal application in the normal virtual machine group, and to execute a secure application in the privilege virtual machine group...” (Claim 1). 

	However, the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 10 and 19 “...determining, by the secure interface control, whether the page is currently identified as secure with a secure storage protection indicator being set and the page registered to a secure domain of the secure entity;
	registering, by the secure interface control, the page to the secure domain as shared based on determining that the page was identified as secure and registered to the secure domain of the secure entity…” along with other limitations independent claims 1, 10 and 19.
For this reason, the specific claim limitations recited in the independent claims 1, 10 and 19 taken as whole are allowed.
The dependent claims 2, 4-9, 11, 13-18, 20 and 22-25 which are dependent on the above independent claims 1, 10 and 19 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431